
	

114 S2715 IS: National Security Whistleblower Protection Act of 2016
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2715
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend section 2302 of title 5, United States Code, to include the suspension or revocation of
			 access to classified information as a personnel action, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the National Security Whistleblower Protection Act of 2016.
		2.Suspension or revocation of access to classified information
 (a)In generalSection 2302(a)(2)(A) of title 5, United States Code, is amended— (1)in clause (xi), by striking and at the end;
 (2)by redesignating clause (xii) as clause (xiii); and (3)by inserting after clause (xi) the following:
					
 (xii)the suspension or revocation of access to classified information; and. (b)Application to FBISection 2303(a) of title 5, United States Code, is amended in the matter following paragraph (2), by inserting or clause (xii) after clauses (i) through (x).
			(c)Report by Inspector General of the Department of Defense
 (1)DefinitionsIn this subsection— (A)the term employee includes an employee of a contractor of the Department of Defense;
 (B)the term Inspector General means the Inspector General of the Department of Defense; and (C)the term whistleblowing means—
 (i)making a disclosure described in section 2302(b)(8) of title 5, United States Code; or (ii)taking an action described in subparagraph (A)(i), (B), (C), or (D) of section 2302(b)(9) of title 5, United States Code.
						(2)Report
 (A)Initial reportNot later than 1 year after the date of enactment of this Act, the Inspector General shall submit to Congress a report that provides the information described in subparagraph (C) for the 5-year period ending on the date of enactment of this Act.
 (B)Inclusion in semiannual reportIn each semiannual report submitted to Congress by the Inspector General under section 5(a) of the Inspector General Act of 1978 (5 U.S.C. App.) after the date on which the report under subparagraph (A) is submitted, the Inspector General shall include the information described in subparagraph (C) for the period covered by the report.
					(C)Information
 (i)In generalThe information described in this subparagraph is, for each category of employee described in clause (ii)—
 (I)the number of allegations received by the Inspector General (which shall include separately the number of contacts to the hotline of the Inspector General) in which an employee asserts that the access to classified information of the employee was suspended or revoked in retaliation for whistleblowing;
 (II)the number of allegations described in subclause (I) that were closed by the Inspector General before a full investigation was conducted;
 (III)the number of allegations described in subclause (I) for which a full investigation was conducted by the Inspector General;
 (IV)the number of allegations described in subclause (I) in which the Inspector General determined that the access to classified information of the employee was suspended or revoked in retaliation for whistleblowing;
 (V)the number of investigations of allegations described in subclause (I) that were conducted by a component of the Department of Defense other than the Office of the Inspector General and a description of the oversight of the investigation by the Inspector General;
 (VI)the number of investigations of allegations described in subclause (I) that, upon appeal, were returned by the Inspector General of the Intelligence Community as defective;
 (VII)a description of the remedial measures taken relating to allegations described in subclause (I); and
 (VIII)a description of the disciplinary actions taken against individuals who suspended or revoked the access to classified information of an employee in retaliation for whistleblowing.
 (ii)Categories of employeesThe categories of employees described in this clause are the following: (I)Employees of the Department of Defense in the civil service, as defined in section 2101(1) of title 5, United States Code.
 (II)Employees of non­ap­pro­pri­ated fund instrumentalities of the Department. (III)Members of the regular components of the Armed Forces.
 (IV)Members of the Army National Guard of the United States and Air National Guard of the United States on active duty.
 (V)Employees of contractors of the Department. (VI)Any other category of employees not included under clauses (I) through (V), which shall be described by the Inspector General in the applicable report.
							
